881 F.2d 1077
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lenvill SPENCER, Plaintiff-Appellant,v.SHERIFF OF KNOX COUNTY;  West American Insurance Company, etal., Defendants-Appellees.
No. 89-5416.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1989.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and ANNA DIGGS TAYLOR, District Judge.*

ORDER

2
Lenvill Spencer moves for counsel on appeal from the district court's order dismissing sua sponte this civil rights case brought under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Spencer is incarcerated at the Huttonsville Correctional Center in Huttonsville, West Virginia.  He filed four complaints against numerous defendants in Ohio, Kentucky, Tennessee, and West Virginia alleging various false arrest, malicious prosecution, and defamation claims.  The district court sua sponte dismissed the complaints as frivolous under 28 U.S.C. Sec. 1915(d).


4
A complaint is frivolous where it lacks an arguable basis in law or fact.    Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  We have examined Spencer's complaints under the Supreme Court's standard and conclude that the district court correctly dismissed the suits.


5
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation